Taft, C. J.,
dissenting. Where, for a substantial consideration paid to a plaintiff by a party claimed to be primarily liable for such plaintiff’s damages, such plaintiff either releases or covenants not to sue such party but expressly reserves all rights to sue a party claimed to be secondarily liable for such damages, the agreement between the parties can reasonably be construed in either of two ways, i. e., as:
(1) Protecting the party, who paid for the release or for *46the covenant, against any liability directly or indirectly to the plaintiff; or:
(2) Providing such party only with protection against liability directly to the plaintiff. -
If construed in the first way, the agreement will bar any action against the parties secondarily liable. Herron v. City of Youngstown (1940), 136 Ohio St. 190, 24 N. E. 2d 708; Hillyer v. City of East Cleveland (1951), 155 Ohio St. 552, 99 N. E. 2d 772. In such event, the expressed intent of the plaintiff to retain rights against the party secondarily liable is defeated. -
On the other hand, if the release or covenant with reservations of rights is construed so as to protect only against liability directly to the plaintiff, the party, who has paid plaintiff for a release or covenant not to sue, may find himself still liable because of successful legal proceedings by the plaintiff against the party secondarily liable and a suit by that party against him for reimbursement or indemnity. However,- in such an instance, it can reasonably be argued that the express reservation of rights against the party secondarily liable should have warned the party primarily liable of this potential, lif ability to the party secondarily liable.
Thus, if this were an original question in this court, .1 might be inclined to concur in the judgment being rendered; However, this court rendered contrary and reasonable decisions in the Herron and Hillyer cases. I see no reason for disregarding those decisions. I believe it is particularly unfortunate to distinguish them in the artificial and tenuous manner that the majority opinion has. Incidentally, the distinction given seems inconsistent with the reasoning of Wannamaker, J., in Adams Express Co. v. Beckwith, 100 Ohio St. 348, 352, 126 N. E. 300. In my opinion, the decision in the instant case in effect overrules the Herron and Hillyer cases.